Citation Nr: 1754762	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to a rating in excess of 50 percent prior to May 22, 2014, and to a rating in excess of 30 percent from May 22, 2014, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 until September 1971, to include service in the Republic of Vietnam where the Veteran received a Combat Infantry Badge and a Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affair (VA) Regional Office (RO) in Waco, Texas.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

With regard to the Veteran's claim of entitlement to service connection for left lower extremity peripheral neuropathy, the Board notes that the Veteran was afforded a VA examination for that disability in May 2011.  At that time, the examiner noted that the Veteran did have left lower extremity peripheral neuropathy.  However, the examiner opined that it was less likely as not related to his diabetes.  In this regard, the examiner noted that while diabetic neuropathy typically occurred bilaterally, the Veteran also had phantom pain in his left lower extremity resulting from his nonservice-connected below the knee amputation. 

The Board finds that the May 2011 opinion is not adequate for adjudication purposes.  In this regard, the mere presence of lower extremity phantom pain resulting from his nonservice-connected below the knee amputation does not mean he does not also experience symptoms of diabetic peripheral neuropathy in the same let.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present left leg peripheral neuropathy.

With regard to his claim of entitlement to increased ratings for his PTSD, the Veteran was last afforded a VA examination of that disability in May 2014.  Since that time, the Veteran has indicated that his symptoms have continued to increase in severity.  Additionally, a review of the May 2014 VA examination shows that the examiner may not have given due consideration to all of the Veteran's symptoms.  Therefore, the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from the Veteran's PTSD.  

With regard to his claims for increased ratings for diabetes mellitus and right lower extremity peripheral neuropathy, the Board notes that the Veteran was last afforded a VA examination for those disabilities in May 2011.  Since that time, the Veteran has indicated that his symptoms of those disabilities may have increased in severity.  Therefore, the Board finds that the Veteran should be afforded new VA examinations to determine the current level of severity of all impairment resulting from his service-connected diabetes mellitus and right lower extremity peripheral neuropathy. 

Additionally, current treatment records should be identified and obtained before a decision is made in this appeal.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined the Veteran, to determine the nature and etiology of any currently present left lower extremity neuropathy.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated tests and studies must be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent of better probability) that any left lower extremity peripheral neuropathy was caused or chronically worsened by his service-connected diabetes mellitus.  In forming the opinion, the examiner should consider whether any of the Veteran's left lower extremity would have occurred regardless of his nonservice-connected left below the knee amputation.  

The rationale for all opinions expressed must be provided.    

3. Then, schedule the Veteran for a VA examination(s) by an examiner(s) with appropriate expertise to determine the current level of severity of all impairment resulting from his diabetes mellitus and peripheral neuropathy of the right lower extremity.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes.  

4.  Confirm that the VA examination reports and all opinions provided comport with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




